Citation Nr: 0406227	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  99-06 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated in October 1998 and October 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  By the October 
1998 rating decision, the RO established service connection 
for PTSD, evaluated as 30 percent disabling.  Thereafter, in 
the October 2000 rating decision, the RO denied the TDIU 
claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2002, a 
transcript of which is of record.

In an August 2002 decision, the Board denied the issues on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
June 2003 Order, the Court, pursuant to a joint motion, 
vacated the August 2002 decision, and remanded the case to 
the Board for additional adjudication.

For the reasons stated below, the Board concludes that 
additional development and notification is required in the 
instant case.  Accordingly, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  





REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

The joint motion which was the basis for the Court's June 
2003 Order vacating the August 2002 Board decision 
essentially contended that the decision did not adequately 
address whether the VCAA's duty to notify had been satisfied.  

In the August 2002 decision, the Board acknowledged that the 
RO did not consider the VCAA and its implementing regulations 
when it adjudicated the veteran's claims, but that the VCAA 
did not preclude it [the Board] from proceeding to an 
adjudication of the veteran's TDIU and PTSD claims because 
the requirements of the new law had, essentially, been 
satisfied.  The Board found that, by the RO decision, the 
Statement of the Case (SOC), and correspondence, the veteran 
had been notified of the laws and regulations governing his 
claims and the reasons for the determinations made regarding 
his claims.  Hence, he had been informed of the information 
and evidence necessary to substantiate his claims, and had 
been afforded ample opportunity to submit such information 
and evidence.  The Board further noted that the RO had made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims; 
that the veteran had undergone VA examination in connection 
with the claims; that outstanding pertinent medical evidence 
has been associated with the claims file; and that there was 
no indication that there was additional outstanding evidence 
that was necessary for a fair adjudication of the issues on 
appeal.  Therefore, the Board found that adjudication of the 
TDIU and PTSD issues, without first remanding the claim on 
appeal for the RO to explicitly consider the VCAA and its 
implementing regulations, posed no risk of prejudice to the 
appellant.

Despite the foregoing, the Board must acknowledge, at this 
time, that there is no specific notification regarding the 
issues on appeal that satisfies the notice requirements 
emphasized by the Court in Quartuccio, supra.  Moreover, 
taking into consideration the Court's caselaw regarding the 
duty to notify since the time of the August 2002 decision, as 
well as the specific Court Order and the underlying joint 
motion in the instant case, the Board concludes that a remand 
is required to ensure adequate notice to the veteran.  
Further, as detailed below, additional development is also 
necessary to ensure an equitable disposition of the veteran's 
claims.

The Board notes that the veteran's attorney submitted 
additional medical records in September 2003, many of which 
were never considered by the RO when it adjudicated the case 
below.  However, no waiver of initial consideration by the 
agency of original jurisdiction was submitted in conjunction 
with this evidence.  Thus, the Board finds that a remand is 
also required for the RO to review this evidence in the first 
instance.

The Board further notes that the veteran was last accorded a 
VA psychiatric examination to evaluate his service-connected 
PTSD in April 2000.  As it has been almost 4 years since this 
last examination, the Board is of the opinion that the record 
may not accurately reflect the current nature and severity of 
this disability.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's level of functional 
impairment and to adequately evaluate his level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since April 2000.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Moreover, the 
examiner must provide an opinion on what 
effect the veteran's service-connected 
PTSD has on his ability to work.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC) which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims in December 2000, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




